DETAILED ACTION
This office action is in response to correspondence filed on 5/2/2022.  
The Amendment filed on 5/2/2022 has been entered.  
Claims 1-20 are amended by Applicant.
Claim 21 is newly added by Applicant.
Claims 1-21 remain pending in the application of which Claims 1 and 20 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1 and 20.

Most pertinent prior art:
KUME (US 2018/0025727 A1) discloses a method/system for managing multiple robots interacting with a user, wherein the multiple robots share information (Fig. 3 – “shared information”) to determine which robot is closest to the user (Par 54 – “information including the angle and the distance acquired or estimated by a robot”) and the closest robot is controlled to interact with the user (Par 65 – “determines whether or not its own robot is to respond to the user”).   However, KUME fails to teach all the limitations recited in the independent claims, especially, comparing the schedules of the notifications to determine the utterance timing such that the notifications/utterances of two voice agents (robots) do not overlap.

GRUBER (US 2014/0282003 A1) discloses a method/system for managing notification of voice agent, wherein the voice agent prevent a user from being unnecessarily bothered by notifications with low urgency, while also ensuring that high-urgency notifications are provided to the user even if it is at a somewhat inconvenient time (Par 107), wherein the urgency values are based on a time associated with the respective notification item, a location associated with the respective notification item, and content of the respective notification item (Par 129).  
However, the closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1 and 20.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655